Citation Nr: 0813490	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
chondromalacia of the right knee, with residuals from a right 
femur fracture. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Physician





ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied reopening a previously denied claim for service 
connection for chondromalacia of the right knee, with 
residuals from a right femur fracture.

In June 2007, a video hearing was held before the undersigned 
Acting Veterans Law Judge at the Los Angeles, California RO.  
A transcript of that proceeding has been associated with the 
claims folder.

The issue of entitlement to service connection for 
chondromalacia of the right knee, with residuals from a right 
femur fracture is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an RO decision dated in December 1968, the veteran's 
claim for service connection for a right leg disability was 
denied on the basis that aggravation of the veteran's pre-
service right leg disability in service was not demonstrated.

2.  Evidence received since the December 1968 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim


CONCLUSIONS OF LAW

1.  The December 1968 RO decision denying the veteran's claim 
for service connection for a right leg disability is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for chondromalacia of 
the right knee, with residuals from a right femur fracture 
has been submitted  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
chondromalacia of the right knee, with residuals from a right 
femur fracture.  After a review of the evidence of record, 
the Board finds that new and material evidence has been 
submitted in regards to this issue.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran has previously sought service connection for 
chondromalacia of the right knee, with residuals from a right 
femur fracture.  In May 1968, the veteran submitted a claim 
of entitlement to service connection for aggravation of a 
right knee disability.  His claim was denied by a December 
1968 RO decision.  At the time of this denial, service 
medical records were considered which showed a pre-service 
history of a fracture of the right patella and of the right 
femur, as well as in-service treatment for right leg pain.  
Upon review, the RO indicated that the veteran's right knee 
condition was neither a new condition which first developed 
during service, nor an old condition which was made worse.  
The RO found that aggravation of the veteran's pre-service 
right leg disability in service was not demonstrated. 

The new evidence the veteran has submitted since this 
December 1968 RO denial consists of VA treatment records from 
February 2000 to June 2006, hearing testimony submitted by 
the veteran's current treating physician, and the veteran's 
statements and hearing testimony.

In regards to the testimony offered by the physician at the 
June 2007 hearing, the Board notes that this physician has 
recently treated the veteran for a right leg and a right knee 
disability.  At this hearing, the physician appeared to 
suggest that aspects of the medical treatment received in 
service interfered with the healing of the veteran's right 
femur fracture.  Although the tone of the physician's 
testimony suggested his opinion was speculative in nature, 
the Board concludes that it does satisfy the requirement for 
new and material evidence.  The claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for 
chondromalacia of the right knee, with residuals from a right 
femur fracture is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

The veteran alleges that his pre-existing right leg 
disability was aggravated by his active duty service.  See 
hearing transcript, June 2007.  After a thorough review of 
the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  

As noted, the veteran's treating physician gave statements at 
the June 2007 hearing implying that the veteran's disability 
may have worsened during active duty.  However, as mentioned 
above, at no point did the physician offer a definitive 
opinion, based on a complete review of the claims folder, 
stating that the veteran's pre-service disability was 
aggravated by his active duty service.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
stressed that the criteria for obtaining a VA examination is 
a low threshold.  As the claims folder contains no other 
opinions regarding the possibility of aggravation of the pre-
existing disability, the Board finds that the necessity for 
an examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  
Therefore, this issue must be remanded in order to schedule 
the veteran for a VA examination to determine whether his 
pre-existing right leg disability was aggravated during 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

It must be noted that the veteran did fail to report for a 
scheduled VA examination in the past.  Therefore, the Board 
takes this opportunity to advise the veteran that the efforts 
as directed in this remand, as well as any other development 
deemed necessary, are needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination.  The claims file should be 
provided to the physician for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the physician must provide 
opinions on the following questions: 1) 
Identify each disability of the right 
knee and/or right femur fracture, that 
existed prior to service?  2) As to 
each disability identified, did the 
disability increase in severity during 
service? 3)  If yes, was the increase 
in severity a result of natural 
progress of the disease? 4) If the 
disability did not preexist service, is 
it at least as likely as not that the 
current disability is related to 
disease or injury shown during service.  
The examiner should provide a complete 
rationale for any opinion provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In the benefit sought 
remains denied, he should be provided a 
supplemental statement of the case 
(SSOC).  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


